DETAILED ACTION
This office action is a response to an application filed on 05/10/2021, in which claims 1-16 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 11, 13 and 15 are rejected under 35 U.S.C 102 (a) (2)  as being anticipated by over LANGEREIS et al. (hereinafter, “LANGEREIS”; WO 2017196212).  
In response to claim 1, 
LANGEREIS teaches a method of a terminal in a communication system, the method comprising: receiving, from a base station, a power headroom reporting (PHR) configuration including information indicating whether power headrooms for a multiple transmission and reception points (TRPs) to be reported (page 8, lines 9-18, first RNA node and second RNA nodes are equated to multiple TRPs, page 13,”Action 3021”, lines 15-29, ePHR is equated to PHR, triggering is equated to receiving form a base station, triggering available power headroom by sending a message by a network node for activating a secondary cell is interpreted as receiving from one of the RNAs or from multiple TRPs); 
identifying the power headrooms for the multiple TRPs in case that the information indicates the power headrooms for the multiple TRPs to be reported (page 13,”Action 3021”, lines 15-29, receiving is equated to identifying, receiving a Scell activation/deactivation MAC control element by a UE teaches this limitation); and 
transmitting, to the base station, a PHR including the power headrooms for the multiple TRPs in case that the PHR is triggered (page 13,”Action 3021”, lines 15-29, receiving a report comprising information for the unknown allocation teaches this limitation).
In response to claims 3, 7, 11 and 15,
LANGEREIS teaches wherein the PHR configuration includes a number of power headrooms to be reported (page 13,”Action 3021”, lines 15-29, ePHR is equated to PHR, triggering an UE to transmit information available power is read as ePHR or PHR includes a number of PHR).
In response to claim 5, 
LANGEREIS teaches a method of a base station in a communication system, the method comprising: transmitting, to a terminal, a power headroom reporting (PHR) configuration including information indicating whether power headrooms for a multiple transmission and reception points (TRPs) to be reported (page 8, lines 9-18, first RNA node and second RNA nodes are equated to multiple TRPs, page 13,”Action 3021”, lines 15-29, ePHR is equated to PHR, triggering is equated to transmitting form a base station, triggering available power headroom by sending a message by a network node for activating a secondary cell is interpreted as receiving from one of the RNAs or from multiple TRPs); and 
in case that a PHR is triggered, receiving, from the terminal, the PHR including the power headrooms for the multiple TRPs based on the information indicating the power headrooms for the multiple TRPs to be reported (page 13,”Action 3021”, lines 15-29, receiving a report comprising information for the unknown allocation teaches this limitation).
In response to claim 9, 
LANGEREIS teaches a terminal in a communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to (fig. 8, element 801 and 805, page 20, lines 34-36 and page 21, lines 1-4 teach this limitation): 
receive, from a base station, a power headroom reporting (PHR) configuration including information indicating whether power headrooms for a multiple transmission and reception points (TRPs) to be reported, identify the power headrooms for the multiple TRPs in case that the information indicates the power headrooms for the multiple TRPs to be reported, and transmit, to the base station, a PHR including the power headrooms for the multiple TRPs in case that the PHR is triggered (these limitations are identical to claim 1, therefore, they are rejected as claim 1).


In response to claim 13, 
LANGEREIS teaches a base station in a communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to (fig. 7, elements 702 and 701, page 19, lines 14-22 teaches this limitation): 
transmit, to a terminal, a power headroom reporting (PHR) configuration including information indicating whether power headrooms for a multiple transmission and reception points (TRPs) to be reported, and in case that a PHR is triggered, receive, from the terminal, the PHR including the power headrooms for the multiple TRPs based on the information indicating the power headrooms for the multiple TRPs to be reported (these limitations are identical to claim 5, therefore, they are rejected as claim 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C 103 (a0 as being unpatentable over LANGEREIS et al. (hereinafter, “LANGEREIS”; WO 2017196212) in view of LEE et al. (hereinafter, “LEE” EP 3001720).
In response to claims 2, 6, 10 and 14,
LANGEREIS does not teach explicitly about claims 2, 6, 10 and 14. 
LEE teaches wherein the PHR is triggered in case that at least one pathloss for the multiple TRPs is changed more than a threshold value (fig. 7, elements 1-3, 2-1, 2-2 are interpreted as using multiple cells with multiple base stations or TRPs, paragraph 49, triggering a power headroom based on a predetermined pathloss is read as triggering in case of path loss, using a prescribed threshold for a path loss is read as one pathloss for the multiple TRPs is changed more than a threshold value), and wherein the PHR configuration includes the threshold value (paragraph 49, predetermined value is equated to threshold value).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LANGEREIS to use a PHR is triggered in case that at least one pathloss for the multiple TRPs is changed more than a threshold value, and wherein the PHR configuration includes the threshold value as taught by LEE because it would allow a multi-RAT UE to report a PHR report in a situation that a plurality of telecommunication system are interworking.  

Claims 4,8, 12 and 16 are rejected under 35 U.S.C 103 (a0 as being unpatentable over LANGEREIS et al. (hereinafter, “LANGEREIS”; WO 2017196212) in view of PINGPING et al. (hereinafter, “PINGPING” CN 106162854). (for citation purpose, examiner used English translation of CN 106162854.The English translation and the original document describe the same invention. The publication date of CN 106162854 is Nov/23/2016, therefore, it qualifies as a prior art under 35 U.S.C 103 (a)).

In response to claim 4, 8, 12 and 16,
LANGEREIS does not teach explicitly about claims 4,8, 12 and 16. 
PINGPING teaches wherein the PHR includes an index of each of the multiple TRPs (page 8, section “Scheme 2” lines 1-19, Ci is equated to index, using power headroom report MAC control element with fixed-length indication byte in a subheader is interpreted as including index in PHR, using Ci to indicate a primary or a secondary cell is interpreted as using index for referring a base station or TRPs located in the primary cell or secondary cell), and wherein each of the power headrooms corresponds to the index of each of the multiple TRPs (page 8, section “Scheme 2” lines 1-19, using Ci to indicate a primary or a secondary cell is interpreted as using index for referring a base station or TRPs located in the primary cell or secondary cell).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LANGEREIS to use PHR includes an index of each of the multiple TRPs and wherein each of the power headrooms corresponds to the index of each of the multiple TRPs as taught by PINGPING because it would allow using a PHR format with more than 32 carrier and more than two cells with type 2 power headroom. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2017196212…………………pages 8,19-21 and 13.
EP 3001720……………………….paragraph 49.
CN 106162854…………………….pages 7-9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        



/DIANE L LO/Primary Examiner, Art Unit 2466